DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa [U.S. Pub. No. 2015/0371757] in view of Shimoda et al. [U.S. Pub. No. 2019/0051450].
Regarding Claim 1, Takezawa show a multilayer coil component (Figs. 1-2) comprising: 
an element assembly (12) that has a first surface (S2) and a second surface (S3) extending in a direction orthogonal to the first surface (see Fig. 1, element S3 extends in a direction orthogonal to element S2); 
a coil (L) that is disposed inside the element assembly (see Figs. 1-2); and 
a terminal electrode (14a) that has a first electrode part (portion of element 14a at element S3) extending in the direction orthogonal to the first surface along the second surface (see Figs. 1-2), 
wherein at least a portion of the first electrode part (portion of element 14a at element S3) of the terminal electrode (14a) is disposed inside the element assembly (see Figs. 1-2, Paragraphs [0045], [0061]), and 
the terminal electrode (14a) is formed by stacking a plurality of electrode layers (25b-25i) in a stacking direction (see Figs. 1-2), and 
at least two of the plurality of electrode layers (25b-25i) adjacent to each other in the stacking direction have an identical shape (see Figs. 1-2, Paragraph [0046]).
Takezawa does not explicitly show the element assembly is present between an imaginary line extending in a direction parallel to the first surface toward the second surface from a position farthest from the first surface in the direction orthogonal to the first surface in the first electrode part positioned inside the element assembly, and the first surface.
Shimoda et al. shows an inductor component (Fig. 8 with teachings from Figs. 6A-6B and related teachings from Figs. 1-5) teaching and suggesting an element assembly (10) that has a first surface (17) and a second surface (15) extending in a direction orthogonal to the first surface (see Fig. 8, element 15 extends in a direction orthogonal to element 17);  
5a coil (20) that is disposed inside the element assembly (see Figs. 1-8, Paragraph [0032]); and 
a terminal electrode (30D or 30C) that has a first electrode part (32) extending in the direction orthogonal to the first surface (17) along the second surface (15, see Figs. 6A-8), 
wherein at least a portion of the first electrode part (32) of the terminal electrode (30D or 30C) is disposed inside the element assembly (see Figs. 6A-8, related teachings in Paragraphs [0039]-[0041]), and  
10wherein the element assembly (10) is present between an imaginary line (imaginary line IL1, see Fig. 8 and Drawing 1 below) extending in a direction parallel to the first surface (17) toward the second surface (15) from a position farthest from the first surface (17) in the direction orthogonal to the first surface (17) in the first electrode part (32) positioned inside the element assembly (10), and the first surface (17, see Fig. 8 and Drawing 1 below, element 10 is present between imaginary line IL1 extending in a direction parallel to element 17 toward element 15 from a position farthest from element 17 in a direction orthogonal to element 17 in element 32 positioned inside element 10, and element 17).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the element assembly is present between an imaginary line extending in a direction parallel to the first surface toward the second surface from a position farthest from the first surface in the direction orthogonal to the first surface in the first electrode part positioned inside the element assembly, and the first surface as taught by Shimoda et al. for the device as disclosed by Takezawa to suppress the occurrence of cracking or chipping (Paragraph [0005]).
Regarding Claim 152, Shimoda et al. shows the terminal electrode (30D or 30C) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17, see Figs. 6A-8, element 32 extends in a direction orthogonal to element 15 along element 17).  
Regarding Claim 3, Shimoda et al. shows at least a portion of the second electrode part (31) of the terminal electrode (30D or 30C) is disposed inside the element assembly (see Figs. 6A-8, related teachings in Paragraphs [0039]-[0041]), and 
wherein the element assembly (10) is present between an imaginary line (imaginary line IL2, see Fig. 8 and Drawing 1 below) extending in a direction parallel to the second surface (15) toward the first surface (17) from a position farthest from the second surface (15) in a 25direction orthogonal to the second surface (15) in the second electrode part (31) positioned inside the element assembly (10), and the second surface (15, see Fig. 8 and Drawing 1 below, element 10 is present between imaginary line IL2 extending in a direction parallel to element 15 toward element 17 from a position farthest from element 15 in a direction orthogonal to element 15 in element 31 positioned inside element 10, and element 15).
Regarding Claim 4, Shimoda et al. shows the first surface (17) of the element assembly is a mounting surface (see Figs. 6A-8, related teachings in Paragraph [0035]).
Regarding Claim 5, Shimoda et al. shows the first surface (17) of the element assembly (10) is a mounting surface (see Figs. 6A-8, related teachings in Paragraph [0035]), and wherein the terminal electrode (30D or 30C) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17) and being disposed on the first surface (17, Paragraphs [0039], [0073]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Shimoda et al. as applied to claim 1 above, and further in view of Sekiguchi et al. [U.S. Pub. No. 2017/0345558].
Regarding Claim 5, Shimoda et al. shows the first surface (17) of the element assembly (10) is a mounting surface (see Figs. 6A-8, Paragraph [0035]), and wherein the terminal electrode (30D or 30C) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17) and being disposed on the first surface (17, Paragraphs [0039], [0073]).
In addition, Sekiguchi et al. shows the second electrode part (302) being disposed on the first surface (102, see Fig. 2, Paragraph [0090]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second electrode part being disposed on the first surface as taught by Sekiguchi et al. for the device as disclosed by Takezawa in view of Shimoda et al. to facilitate electrical connection to an external circuit to achieve desirable operating characteristics (Paragraph [0066]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa in view of Shimoda et al. as applied to claim 1 above, and further in view of Choi [CN 104916390].
Regarding Claim 5, Shimoda et al. shows the first surface (17) of the element assembly (10) is a mounting surface (see Figs. 6A-8, Paragraph [0035]), and wherein the terminal electrode (30D or 30C) has a second electrode part (31) extending in a direction orthogonal to the second surface (15) along the first surface (17) and being disposed on the first surface (17, Paragraphs [0039], [0073]).
In addition, Choi shows a coil component (Figs. 1-5) teaching and suggesting the first surface (see Figs. 3B-5, bottom surface of element 10) of the element assembly (10) is a mounting surface (see Figs. 1-5, see English translation), and wherein the terminal electrode (41) has a second electrode part (portion of element 41 at the bottom surface of element 10) extending in a direction orthogonal to the second surface (see Figs. 3B-5, left surface of element 10) along the first surface (bottom surface of element 10) and being disposed on the first surface (see Figs. 1-5, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second electrode part being disposed on the first surface as taught by Choi for the device as disclosed by Takezawa in view of Shimoda et al. to prevent short by contact of metal to improve property about volume of the body so that degradation of an inductor capacity can be prevented (see English translation).


    PNG
    media_image1.png
    505
    569
    media_image1.png
    Greyscale

Drawing 1
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837